DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Amendment 
1- The supplemental amendment filed on 02/16/2021 has been entered and fully considered. Claims 1-9, 12-13, 15-18 remain pending in the application, where Claims 1-2, 4-9, 15 and 18 have been amended. New Claims 19-23 have been added.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have moot/overcome all the 35 USC 112(f) claim interpretations and 112(b) rejections previously set forth in the non final office action mailed on 11/23/2020. The newly added claims present different embodiments of the invention allowed in the previous office action.

Allowable Subject Matter

3- Claims 1-9, 12-13, 15-23 are allowed. 
The following is an examiner's statement of reasons for allowance:

As to independent apparatus claims 1, 21 and method claim 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A system for determining movement and its methods of use, comprising or using:
a sensor comprising: ….
an object having a magnetic property along an axis of the object forming a magnetic orientation of the object, the object positioned within the space in the housing; 
a plurality of ultrasound transmitters arranged around the space such that the object is in-between at least a portion of the plurality of ultrasound transmitters, the plurality of ultrasound transmitters configured to collectively generate ultrasonic sound waves that strike the object, the ultrasonic sound waves causing the object to be suspended in the space between the plurality of ultrasound transmitters, with the axis aligned in a position relative to a magnetic field; and 
one or more detectors configured to produce signals corresponding to the movement of the object in the space

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Brestis, Barmatz and Sakai. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, especially the disposition of the ultrasound transmitters around the magnetic object thereby. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886